United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 04-4107
                                     ___________

United States of America,                 *
                                          *
                    Appellee,             * Appeal from the United States
                                          * District Court for the District
      v.                                  * of Minnesota.
                                          *
Julian Castaneda,                         *      [UNPUBLISHED]
                                          *
                    Appellant.            *
                                     ___________

                               Submitted: September 2, 2005
                                  Filed: September 23, 2005
                                   ___________

Before ARNOLD, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       Julian Castaneda appeals the sentence the district court imposed after
Castaneda was convicted of drug charges. Citing United States v. Booker, 125 S. Ct.
738 (2005), Castaneda argues for the first time the district court committed error in
sentencing him under a mandatory Guidelines scheme. We conclude the Booker error
is plain, and given the court’s comments at sentencing while choosing a sentence at
the bottom of the Guidelines range, Castaneda has shown a reasonable probability he
would have received a lesser sentence under advisory Guidelines. See United States
v. Pirani, 406 F.3d 543, 550-53 (8th Cir. 2005) (en banc), petition for cert. filed, (U.S.
July 27, 2005) (No. 05-5547). Accordingly, we remand for resentencing.

                        ______________________________